Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restrictions
Applicant’s election of the embodiment of Figs 1-3 in the reply filed on 8/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Regarding applicant’s comment that claim 1 is generic, the examiner points out that claim 1 does not read on Species 4 and 6 and is therefore not generic.
 Applicant indicated that claims 1-3 and 13 read on the elected embodiment. The examiner disagrees and points out that claim 3 does not read on the elected embodiment for the following reasons:
Claim 3 discloses a limitation: “the linear thermal expansion coefficient of the restriction body is larger than the linear thermal expansion coefficient of the heat-releasing substrate.” However, the elected embodiment [paragraphs 0031,32] clearly discloses that the linear thermal expansion coefficient of the restriction body is smaller than the linear thermal expansion coefficient of the heat-releasing substrate when the restriction body is made of Kovar. Paragraph 0037 discloses an alternative configuration of the invention, but does not specify the materials of the restriction body that would be needed to meet the limitations of claim 3.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 3-12, 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamanaka et al. (JP2011/108937) found in IDS, hereinafter ‘937	.
Fig 3 of ‘937 discloses an optical module comprising:
1. 	“a stem [10a] including a first surface [top] and a second surface [bottom] opposite to the first surface; 
a thermoelectric cooler [109] including a heat-releasing substrate [109a] fixed to the first surface; 
a semiconductor laser element [110a] attached to the thermoelectric cooler [109]; 
a cap [5] fixed to the first surface [top] and covering the thermoelectric cooler and the semiconductor laser element; 
a lens [4] fixed to the cap; and 
a restriction body [10b] fixed to the second surface [bottom], 
wherein the linear thermal expansion coefficients of the heat-releasing substrate [109a] and the restriction body [10b] are smaller than the linear thermal expansion coefficient of the stem [10a].” This is an inherent feature of the materials used for these elements, see paragraph 0020 of ‘937 and 0005 of applicant’s disclosure.
‘937 discloses the optical module as described above, but does not explicitly state the material of the bottom plate of the TEC (Peltier device) 109. However, it is well known in the art that TEC devices are made of ceramic plates (AlN or Al2O3) since these materials have the properties that are required for the proper function of the TEC. This is also evidenced by paragraph 0005 of applicant’s specification (hereinafter APA), which discloses ceramic AlN or Al2O3 materials for the heat releasing substrate of the TEC and further discloses that these materials have smaller linear thermal expansion coefficient compared to the SPC material of the stem. Therefore, it is inherent or it would have been obvious to make the plate 109a of a ceramic material (AlN or Al2O3) for at least the purpose of having a TEC with appropriate heat dissipation properties.
It would have been obvious to one or ordinary skill in the art at the time the of the invention to make the TEC plates of these known materials/elements, since it has been held to be within the general skill of a worker in the art to select a known material/element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Combination of ‘937 and APA further discloses:
2. 	“wherein the linear thermal expansion coefficient of the restriction body [10a] is smaller than the linear thermal expansion coefficient of the heat-releasing substrate [109a].” Inherent feature of the Kovar and Ceramic being used as the materials of the elements 10b and 109a, respectively.
13. 	 “wherein the stem [10a] is made of SPCC, 
the heat-releasing substrate [109a] is made of aluminum nitride or alumina, and
the restriction body [10b] is made of aluminum nitride, alumina, kovar, or inver.” See paragraph 0020 of ‘937 and 0005 of applicant’s disclosure.
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/					Primary Examiner, Art Unit 2828